Case 2:15-cv-03398-RRM-AYS Document 59 Filed 03/02/21 Page 1 of 5 PageID #: 248



                                                              MOSER LAW FIRM, P.C.
 Steven J. Moser
 516-671-1150
 steven.moser@moserlawfirm.com

                                                       March 2, 2021

 Hon. Anne Y. Shields, USMJ
 United States District Court
 Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

 Re:    Valladares v. Glen Cove Diner, LLC, 15-cv-3398

 Dear Judge Shields:

        I represent the Plaintiffs Agustin Valladares and Marvin Zaldivar in the above
 referenced action. On September 28, 2020 the parties reached a settlement following a
 mediation with Patrick McKenna, a member of the E.D.N.Y. Mediation Panel.

          By this letter, the Plaintiffs move for court approval of the settlement agreement,
 attached hereto as Exhibit 1, which to date the Defendants have refused to sign, direct that
 all parties execute the agreement and affidavit of confession of judgment annexed hereto
 as Exhibit 2, within 1 week of this Court’s order, and dismiss this action.

                                            Background

        Plaintiffs Daniel Sanchez, Agustin Valladares and Marvin Zaldivar brought this action
 seeking to recover inter alia unpaid overtime wages under the Fair Labor Standards Act of 1938,
 29 U.S.C. §§ 201, et seq. (“FLSA”) and the New York Labor Law (“NYLL”). Therefore, court
 approval of the settlement is required.

        This action was commenced on June 11, 2015. A detailed history of this case is beyond
 the scope of this brief letter. However, the parties engaged in full discovery. Shortly after the
 deposition of Daniel Sanchez, counsel for the Defendants produced a document ostensibly
 obtained from Mr. Sanchez by the Glen Cove Diner directing Plaintiff’s counsel to cease work
 on Mr. Sanchez’s case. On May 27, 2019 I moved to withdraw from the representation of Mr.
 Sanchez (See ECF No. 54). By docket order dated June 21, 2019 the Court granted the motion
 to withdraw, and ordered as follows: “Mr. Sanchez is afforded thirty days (30) to obtain new
 counsel or to notify the Court that he no longer wants to proceed with this action.” The order
 was served on Mr. Sanchez on June 28, 2019 (See ECF No. 57).

        As of the date of this letter, Mr. Sanchez has not communicated with the Court.




                            5 e main street, huntington,, ny 11743
                               www.moseremploymentlaw.com
Case 2:15-cv-03398-RRM-AYS Document 59 Filed 03/02/21 Page 2 of 5 PageID #: 249


                                                                 MOSER LAW FIRM, P.C.
 _________________
 March 2, 2021
 Page 2 of 5

          On September 28, 2020 the parties reached a settlement in a mediation with Michael
 McKenna, a member of the EDNY Mediation Panel. Until November 9, 2020, the attorneys for
 the respective parties were working on finalizing the terms of a settlement agreement. On that
 date, I sent to Mr. Michael Giampilis a proposed Settlement Agreement and Affidavit of
 Confession of Judgment annexed hereto as Exhibit 1. No response was received. On December
 10, 2020 I emailed Mr. Giampilis as I had not heard back from him. He did not respond. Again,
 on January 19, 2021 I emailed Mr. Giampilis asking him to respond to the most recent proposed
 settlement. Again, he did not respond. On February 2, 2021 I emailed Mr. Giampilis, advising
 him that if I did not hear back from him, I would be seeking judicial intervention. Again, no
 response was received. On February 16, 2021 I left a message with Mr. Giampilis’ office to call
 me back immediately. As of the date of this letter, I have not received a call back.

                                            Settlement

        As part of the settlement, the Attorneys for the parties agreed to execute and submit a
 Notice, Consent and Reference of this action to Magistrate Judge Anne Y. Shields. See
 Settlement Agreement, ¶ 5.

         The Parties have agreed to resolve this action for the total sum of $42,000.00, $10,000.00
 of which is to be paid within 30 days of court approval of the settlement, followed by 16 equal
 monthly payments of $2,000.00. See Settlement Agreement, ¶ 1. However, if the Defendants
 pay the entire balance within 120 days of court approval, the total settlement amount will be
 reduced to $40,000.00. Id. The proposed settlement will be apportioned as follows: $4,000.00
 to Marvin Zaldivar, $24,000.00 to Agustin Valladares, and $14,000.00 in attorneys’ fees and
 costs payable to the Moser Law Firm, P.C. Id. However, if the Defendants pay the reduced
 settlement amount of $40,000.00, the proposed settlement will be apportioned as follows:
 $3,809.53 to Plaintiff Marvin Zaldivar, $22,857.14 to Plaintiff Agustin Valladares, and
 $13,333.33 to the Moser Law Firm, P.C. as attorneys’ fees and costs. Id.

         The value of the Plaintiff’s NYLL claims need not be considered by the court in
 determining the fairness of a settlement because the parties may settle NYLL claims without
 judicial approval. Gallardo v. PS Chicken Inc., 285 F. Supp. 3d 549, 553 (E.D.N.Y. 2018);
 Hotaranu v. Star Nissan Inc., No. 16 CV 5320 (KAM) (RML), 2018 U.S. Dist. LEXIS 34594, at
 *2 (E.D.N.Y. Feb. 27, 2018); Yunda v. SAFI-G, Inc., 2017 U.S. Dist. LEXIS 65088, at *4
 (S.D.N.Y. Apr. 28, 2017).

         Marvin Zaldivar alleged that he was employed from December 5, 2012 until May 5,
 2013. He alleges that during this time period he worked 85 hours each week, and is entitled to
 $8,772.95 in overtime. Defendants produced evidence that Mr. Zaldivar was not employed
 within the three-year period prior to the filing of the complaint, and that he was employed for a
 relatively brief period of time. As previously mentioned, this action was commenced on June 11,
 2015. Defendants produced documentary evidence showing that the restaurant opened in April
 2011, and that Mr. Zaldivar suffered an on-the-job injury on May 13, 2011, following which he


                            5 e main street, huntington,, ny 11743
                               www.moseremploymentlaw.com
Case 2:15-cv-03398-RRM-AYS Document 59 Filed 03/02/21 Page 3 of 5 PageID #: 250


                                                                   MOSER LAW FIRM, P.C.
 _________________
 March 2, 2021
 Page 3 of 5

 was not employed. Upon review of the documentation provided by the Defendants, Mr. Zaldivar
 acknowledges that he was not employed during the three-year period preceding the date of
 commencement, and therefor has no claims for unpaid overtime under the FLSA. Nevertheless,
 under the proposed settlement, Mr. Zaldivar will receive either $4,000.00 or a reduced amount of
 $3,809.53.

         Agustin Valladares alleged that he was employed from September 1, 2012 until
 December 30, 2013. During this period he is claiming that he is owed $6,428.57 in overtime
 wages. Mr. Valladares’ claims under the New York Labor law include claims for unlawful
 uniform cleaning deductions ($2,714.29), wage statement violations ($2,500.00) and wage
 notice violations ($2,500.00). Assuming that Mr. Valladares prevails on his claims, the
 maximum he would be entitled to is $23,285.71. Under the settlement, Mr. Valladares will
 receive either $24,000.00 or a reduced amount of $22,857.14.

         There is a “strong presumption in favor of finding a settlement fair,” as “the Court is
 generally not in as good a position as the parties to determine the reasonableness of an FLSA
 settlement.” Lliguichuzhca v. Cinema 60, L.L.C., 948 F. Supp. 2d 362, 365 (S.D.N.Y. 2013)
 (quoting Crabtree v. Volkert, Inc., 2013, at *3 (S.D.Ala. Feb. 14, 2013)). “In considering
 whether a settlement is fair and reasonable, the principal question is ‘whether the agreement
 reflects a reasonable compromise of disputed issues [rather] than a mere waiver of statutory
 rights brought about by an employer’s overreaching.’” Id. (quoting Le v. SITA Info. Networking
 Computing USA, Inc., 2008, at *1 (E.D.N.Y. Mar. 13, 2008)). Courts consider factors including
 “(1) the Plaintiff’s range of possible recovery; (2) the extent to which ‘the settlement will enable
 the parties to avoid anticipated burdens and expenses in establishing their respective claims and
 defenses’; (3) the seriousness of the litigation risks faced by the parties; (4) whether ‘the
 settlement agreement is the product of arm’s-length bargaining between experienced counsel’;
 and (5) the possibility of fraud or collusion.” Barnett v. Conn. Light & Power Co., 900 F. Supp.
 2d 224, 225 (D. Conn. 2012) (quoting Barnett v. Conn. Light & Power Co. (VLB), CIVIL
 ACTION NO. 3:11-cv-1037 (VLB), 2010 WL 3000028, at *1 (D. Conn. Sept. 28, 2012)).

         The Agreement is fair to the Plaintiffs. The Plaintiffs have been represented by counsel
 throughout this lawsuit and have made an informed decision to settle the action prior to trial,
 without incurring further costs or encumbrance of a trial and a possible appeal. The settlement is
 reasonable in light of the range of possible recovery, the litigation risks faced, as well as the
 further delay associated with a trial and potential appeal. In fact, the settlement compensates
 each Plaintiff for an amount in excess of his respective damages under the FLSA.

         The Agreement is the product of arm's-length bargaining between experienced counsel
 that took place after significant discovery, and as a result of a mediation supervised by an EDNY
 panel mediator. Thus, there is a presumption of fairness and no suggestion of fraud or collusion
 between the parties or their counsel. See Wal-Mart Stores, Inc. v. Visa U.S.A. Inc., 396 F.3d 96,
 116 (2d Cir. 2005) (A “presumption of fairness, adequacy and reasonableness may attach to a
 settlement reached in an arm’s length negotiations between experienced, capable counsel after


                            5 e main street, huntington,, ny 11743
                               www.moseremploymentlaw.com
Case 2:15-cv-03398-RRM-AYS Document 59 Filed 03/02/21 Page 4 of 5 PageID #: 251


                                                                  MOSER LAW FIRM, P.C.
 _________________
 March 2, 2021
 Page 4 of 5

 meaningful discovery.”). Since the Agreement reflects a reasonable compromise over issues that
 were vigorously contested, the Court should approve the settlement. See Hernandez v. Merrill
 Lynch & Co., No. 11 Civ. 8472 (KBF) (DCF), 2013 WL 1209563, at *7 (S.D.N.Y. Mar. 21,
 2013) (“Typically, courts regard the adversarial nature of a litigated FLSA case to be an adequate
 indicator of the fairness of settlement.”) (citation omitted).

         Furthermore, a number of courts have found that the involvement of an experienced
 mediator in crafting a settlement indicates that the negotiations leading to the settlement were
 procedurally fair. See, e.g., Fleisher v. Phx. Life Ins. Co., No. 14-cv-8714 (CM), 2015 U.S. Dist.
 LEXIS 121574, 2015 WL 10847814, at *1 (S.D.N.Y. Sept. 9, 2015) (“The extensive
 participation of an experienced mediator also reinforces that the Settlement Agreement is non-
 collusive.”) (citations and internal quotation marks omitted); Romero v. La Revise Assocs.,
 L.L.C., 58 F. Supp. 3d 411, 420 (S.D.N.Y. 2014) (highlighting involvement of experienced
 mediator in finding a presumption of procedural fairness); Morris v. Affinity Health Plan, Inc.,
 859 F. Supp. 2d 611, 618 (S.D.N.Y. 2012) (“The involvement of Ruth D. Raisfeld, Esq., an
 experienced and well-known employment and class action mediator, is also a strong indicator of
 procedural fairness.”)

         Finally, the Agreement also complies with the Second Circuit’s decision in Cheeks and
 because it does not contain any confidentiality provision or overbroad release. Cheeks v.
 Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015); Gonzales v. Lovin Oven Catering of
 Suffolk, Inc., No. 14-CV-2824 (SIL), 2015 WL 6550560, at *3 (E.D.N.Y. Oct. 28, 2015) (finding
 that Cheeks highlighted the potential for abuse in settlements with overbroad general releases
 and confidentiality provisions).

                       Plaintiff’s Attorneys’ Fees are Fair and Reasonable

          Under the settlement, Plaintiff’s counsel will receive one-third of the settlement amount
 (either $14,000.00 or a reduced amount of $13,333.33) in attorneys’ fees and costs.

          The amount provided to the Plaintiff’s counsel under the settlement is fair and reasonable
 as it is consistent with the range of fees typically awarded in cases in this Circuit. “Contingency
 fees of one-third in FLSA cases are routinely approved in this Circuit.” Coleman v. DeFranco
 Pharm., Inc., No. 17 Civ. 8340 (HBP), 2018 U.S. Dist. LEXIS 129140, at *6 (S.D.N.Y. Aug. 1,
 2018) (compiling cases); see also Calle v. Elite Specialty Coatings Plus, Inc., No. 13-CV-6126
 (NGG) (VMS), 2014 U.S. Dist. LEXIS 164069, at *9 (E.D.N.Y. Nov. 19, 2014) (“A one-third
 contingency fee is a commonly accepted fee in this Circuit”). In light of the nature of the issues
 herein, and the negotiations necessary to reach the agreed-upon settlement, Plaintiff’s requested
 award is reasonable. See Alleyne v. Time Moving & Storage Inc., 264 F.R.D. 41, 60 (E.D.N.Y.
 2010); see also McDaniel v. County of Schenectady, 595 F.3d 411, 417 (2d Cir. 2010).




                            5 e main street, huntington,, ny 11743
                               www.moseremploymentlaw.com
Case 2:15-cv-03398-RRM-AYS Document 59 Filed 03/02/21 Page 5 of 5 PageID #: 252


                                                               MOSER LAW FIRM, P.C.
 _________________
 March 2, 2021
 Page 5 of 5

                                           Conclusion

     In full consideration of the issues presented in Cheeks, we believe that the Parties’
 agreement is fair and reasonable, and that the settlement should be approved.

     Thank you for your consideration in this matter.


                                                    Respectfully submitted

                                                    /s/ Steven J. Moser

                                                    Steven John Moser




                           5 e main street, huntington,, ny 11743
                              www.moseremploymentlaw.com
